Citation Nr: 0127405	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  99-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971, and had additional service in the reserves from 
February 1972 to August 1994, which included periods of 
active duty for training and inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran's claim of entitlement to 
service connection for heart disease.  In December 1999, this 
matter was remanded by the Board to the RO for further 
development, and in September 2001, a hearing was held before 
the undersigned member of the Board at the RO (i.e. a Travel 
Board hearing).  


REMAND

The veteran and his representative contend, in substance, 
that the veteran suffers from heart disease that was incurred 
in service, specifically during the veteran's service as a 
reserve.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & West 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a) (emphasis added).  

Since the currently appealed December 1998 RO decision, 
38 U.S.C.A. § 101(24) has been amended to provide for service 
connection for an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident sustained during 
inactive duty training.  See 38 U.S.C.A. § 101(24) as amended 
by the Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301(a), 114 Stat. 1822 (2000).  
The Board notes that by a July 2001 supplemental statement of 
the case, the veteran was informed of this change in the law. 

During the September 2001 Travel Board hearing, the veteran 
testified that he began having heart problems in 1986, at 
which time he was told by a private doctor that he had 
suffered a heart attack, although the exact time it occurred 
was unclear to the examiner (he was apparently referred to 
his private doctor by a military doctor, although the 
testimony is somewhat unclear; see page 4 of the hearing 
transcript).  The Board also notes that of record is a 
November 1998 letter from B. K. Mohan, M.D., from South 
Atlanta Cardiology, P. C., wherein he notes that the veteran 
suffered a myocardial infarction in June 1986, and ultimately 
had bypass surgery in April 1991 and an angioplasty in 
September 1993.  Dr. Mohan noted that the veteran had been 
followed by his office.  

There are, however, no records documenting treatment for the 
alleged June 1986 myocardial infarction.  The Board notes 
that the RO, in an April 2001 letter, requested that the 
veteran provide additional medical evidence, to include 
evidence of treatment in 1986.  To date, such evidence has 
not been associated with the file.  It is pointed out that 
the date of treatment for a myocardial infarction is 
important, especially given the change in law, noted above.  
In this regard, the Board notes that in September 2001, the 
veteran provided evidence regarding his dates of reserve 
service, to include dates of service in 1986.  Such is 
particularly helpful given the failure (of a reserve 
component) to respond to the RO's January 2000 inquiry 
regarding the veteran's reserve service dates.  

The Board realizes that the RO has taken the necessary steps 
to assist in the veteran in developing his claim.  
Nevertheless, at this point, the Board is of the opinion that 
one last attempt should be made to gather any records 
regarding the myocardial infarction apparently suffered by 
the veteran in 1986.  While on remand, an additional attempt 
for independent verification of reserve service dates should 
be made.  

The Board notes that, in the same April 2001 letter from the 
RO referenced above, the veteran was informed that in 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed 
into law, and that, among other things, it redefined the 
obligations of VA with respect to the duty to assist.  See 
also, 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

With this in mind, this matter is REMANDED to the RO for the 
following action:


1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
of entitlement to service connection for 
heart disease.  This request should 
specifically include - but not be limited 
to - records of treatment for (or initial 
discovery of) the myocardial infarction 
suffered in 1986 (the importance of these 
records should be stressed).  Records of 
the September 1993 angioplasty should 
also be requested.  

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim, particularly those identified 
above, and those held by VA and any other 
government entity(ies); signed releases 
should be obtained where necessary.   If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  The RO should contact the U.S. Army 
reserve center or other appropriate, 
official channel(s) in order to 
independently confirm the veteran's dates 
of active duty for training and inactive 
duty training from February 1972 to 
August 1994.  

4.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed. 

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim of 
entitlement to service connection for 
heart disease.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

7.  If this claim continues to be denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




